Order modifying judgment with respect to amount of alimony reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The showing made herein differs in no material particular from that which resulted in the order denying the prior application, from which order no appeal was taken. This order is in effect an unauthorized review by one justice of the act of another justice of co-ordinate jurisdiction. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.